The assessors and other municipal officers of the city of Watertown charged with the duty of making, revising, and completing the assessment roll of all property in the city subject to taxation and the board of supervisors of Jefferson county refused to allow the relator a fireman's exemption from payment of state and county taxes.
He procured a writ of certiorari to be issued to these officers for the purpose of reviewing and correcting the assessment rolls with respect to the exemption that he claims. The Supreme Court at Special Term dismissed the writ upon *Page 417 
the merits and the order was affirmed at the Appellate Division. The controversy really presents but two questions: the first, as to the meaning and scope of what would appear to be a very plain and simple statute, and the second, whether that statute in still in force. Section ten of chapter 135 of the Laws of 1861 enacts as follows:
"The members of the fire department of the village of Watertown, while in actual service, and all persons who shall hereafter complete a service of five years or over in said department, shall be exempt from taxation to the amount of five hundred dollars assessment, and from poll tax, in addition to the exemptions now enumerated by law." The title of the statute, in which this provision is found is "An act to amend an act entitled, `An act to incorporate the fire department of the village of Watertown,' passed April ten, eighteen hundred and fifty, and an Act amendatory thereto, passed April fourteenth, eighteen hundred and fifty-nine." It will be seen that the laws referred to in this title are no part of the village charter, but special laws to promote the purpose indicated in the title.
The courts below have held that this statute does not exempt the relator from state or county taxation but applied only at the date of its enactment to village taxes and that it applies now only to city taxes. It will be seen that the language employed in the statute is very clear and comprehensive. There is no ambiguity about it. The legislative purpose could not be expressed in any clearer or simpler words. There is no restriction or limitation to be found in the words of the statute that can justify the construction placed upon it by the learned courts below. The statute would not be any clearer if the legislature had said that the exemption should be from all
taxation. In the absence of some restrictive words, that is obviously what the statute means. To pare down a statute expressed in such clear terms to an exemption from village taxes alone would, it seems to me, be judicial legislation pure and simple. The courts might just as well cut down the amount of the exemption from that designated *Page 418 
in the statute to one-half the amount. I am unable to see why that could not be justified upon the same arguments that prevailed to reduce the exemption from all taxation to village taxation only.
It is perfectly evident that this exemption was something granted by the state in the nature of a bounty in order to encourage the creation and the maintenance of the volunteer fire department in the village. It was a laudable purpose that is not in any way contrary to equity or natural justice. Such a statute, it would seem to me, ought to be liberally construed in favor of the fireman rather than strictly against him. The argument to support this latter construction is that, if the statute is construed according to its plain terms, it would be unjust and unreasonable. It is said that the benefits derived from the fire department were limited to the village alone and that neither the state nor the county was at all concerned with the object of the exemption and ought not to bear any of the burdens that flow from it. And, hence, that the statute ought to be restricted in its operation to village taxes and ought not to apply to taxation for state or county purposes.
It seems to me that this argument is quite fallacious. Cities and villages are mere civil divisions of the state. All the powers that they can exercise proceed from the state. They simply exercise certain delegated powers which the state can withdraw at pleasure and can resume and exercise itself where no constitutional restrictions interfere. The delegation of such powers proceeds upon the theory that they can be better exercised by the locality than by the state, but in a broad sense all the powers that pertain to a municipality are founded upon state laws and state policies. Public education, the protection of the public health, the enforcement of order and the administration of justice through local courts, and even the maintenance of a local fire department are all matters in which the state is interested. All the civil divisions of the state are bound up in one sovereignty and what promotes the welfare of one, in a broad sense promotes the welfare of all and of the state itself. An *Page 419 
unwarranted interpretation of this local statute would be felt throughout the state.
Nor is it correct to say that the county at large derived no benefit and was not at all concerned in the creation and maintenance of the fire department in the village. The county at large had an interest in the protection of life and property from destruction by fire in a village where the county seat was located, where the public business was transacted and where the public buildings were situated. Moreover, at the time of the passage of this act it is safe to say that there was not another fire department within fifty miles of the one in question, and it is also safe to say that there is scarcely a village in the county where this department is located that has not, at some time or other and it may be frequently, received the benefit of its services in suppressing fires and protecting life and property from destruction. So, it seems to me, that the proposition that this statute when passed was limited in benefits and burdens to the community within the boundary lines of the village cannot be sustained, and if that is so the contention of the defendants that it would be unjust and unreasonable to apply such a statute outside of those limits does not rest upon any reasonable foundation.
A proposition, a principle or an argument may be often tested by pushing it to its natural and logical results, and it would seem that this method of reasoning can be profitably applied to this case. The fundamental proposition of the learned counsel for the defendant is that the legislative intent was to limit the exemption to village taxes. The intent, whatever it was, must have been formed and fixed at the time of the passage of the law. The intention could not be changed or expanded by subsequent events, but must be referred to the actual situation at the time that the law was passed. That situation was that the present city was then a part of two large country towns divided by a river. There were two villages, one on each side of the river that had village organizations and a village government. Both of these villages paid state, county, town and village taxes. The latter *Page 420 
class of taxes were small in comparison with the other taxes. Each of these two towns had one supervisor, where, in the same territory, there are now several. The two villages were subject to town laws and the town meetings were there held. Both of these villages have since been merged in a city, and some outlying territory has been added. The statute in question, in terms, applied only to the village of Watertown, which then had a population of six or seven thousand. Now, if we seek to carry out the defendants' contention, it is obvious that the only way in which effect can be given to the statute according to the assumed intention of the legislature would be to trace out the boundary lines of the village as they existed at the time of the passage of the law and to limit the exemption to the territory embraced within these lines. We would then have a law on the subject of taxation that could be operated only in a part of the present city and would be difficult, if not impossible, to execute.
An argument which produces such a result must be infected at some point with a flaw or an error, and it is not very difficult to find the error. It is to be found in an attempt to put upon a plain statute a meaning which the words will not bear, and to cramp the statute into a space too small for its natural and ordinary operation. All that is necessary in order to avoid such a result is to hold that the legislature meant what it said and that the exemption applied not only to village taxation, but to taxation for state and county purposes as well. That was the interpretation that this statute has received for more that forty years prior to this controversy, and it is one of the plainest principles of law that a practical construction of such a statute for so long a time by boards of supervisors and city authorities is entitled to great weight, and courts always hesitate to change the construction, especially where the argument against it is no stronger than it appears to be in this case.
If the argument is not plain enough already, possibly it can be made plainer by stating it in a slightly different way. The fundamental proposition, in behalf of the defendants, is that *Page 421 
notwithstanding the broad general words in which the exemption is expressed, yet the legislative intent was to limit the exemption to village taxes; otherwise, the exemption would be contrary to equity and justice, since no one was benefited by the fire department, except those residing within the village limits. This assumes that courts can and ought to reconstruct a statute, expressed in plain words, when it is thought to operate unjustly or contrary to equity. And it assumes further that the statute in question, if construed according to its plain words, will so operate. It would be difficult to state a proposition so utterly untenable in all its parts.
All the cities and villages and other civil divisions are but parts of one sovereignty, which is the fountain head from which all power proceeds. The sovereign delegates a part of his powers to localities to be exercised, not for the exclusive benefit of the locality, but for the general public good. For instance, cities and villages tax themselves for the support of schools, not for the exclusive benefit of a few people, comparatively, who may live within the limits of the city or village, but for the benefit of the whole state as a body politic, and in obedience to state laws and state policies. The Constitution commands the state to provide for the education of all the children in the state, and the localities cannot escape the obligation if they would. The same is true of all other local laws. Even the money expended in keeping the streets and highways in safe condition and repair is for the benefit of the general public, since every one has the same right to use them as the people in the immediate locality. Health laws and other police regulations are not limited in their general scope and purposes to localities, but are parts of a general scheme for the protection of the public health. Laws for the creation and support of local courts are only parts of the general judicial machinery of the state, and are enacted for the benefit of the whole public. Laws creating and providing for the maintenance of volunteer fire departments and for encouraging citizens to join them are no exception. The fire department in question was not created or maintained for the *Page 422 
exclusive benefit of the people within the village limits, but for the benefit of all the people of the county, or of the adjoining counties that were within reach of its operations. The purpose was to protect life and property, and that cannot be cramped into the small space within the village limits, but has a much greater scope. We know that fires in hotels and other public places, and even in private houses, are a great menace to human life, and surely the protection of life cannot be of exclusive local concern, since the victims of such fires are more frequently found among the general traveling public than among the residents of the village. It was to prevent or to mitigate such dangers, whether general or local, that the state enacted the laws that have been referred to.
If one or more of the firemen should move beyond the village limits, where there are no village taxes, of course they would not be entitled to any exemption whatever, if the argument for the defendants is to be accepted, and that would reduce the beneficial purpose of the statute to a mere mockery. They could get no exemption from county, town or state taxes, even after serving five years, since the very corner stone of the argument is that it was the village alone that was deprived by the exemption of the power to tax, and all other taxes, we are told, remained untouched.
It will be seen from the examination of § 4 of the General Tax Law, referred to in the opinion of the learned court below, that seventeen different classes of exemptions are provided for. It is only necessary to read that section in full in order to see the scope and purpose of all these exemptions. Many of them are obviously more local in character and benefits than the exemption in the case at bar; and in every case the exemption is expressed in the same words as in this case. The statute reads: "The following property shall be exempt from taxation." I am not aware that any court ever attempted to ascribe to these plain words a meaning that would limit the exemption to village, city or local taxes of any kind; and yet it would be much easier to frame an argument to confine the exemption, say, on the village church, to *Page 423 
village taxes, since it might be said that the benefit conferred was limited to the village and even to the congregation. But why should any court hold that an exemption from taxation, expressed in the same words in a general law and a local law, must mean different things? That in the former the words are to be taken according to their plain, natural meaning, while, in the latter case, the words must be limited and restricted by artificial reasoning, in order to work out some real or artificial equity.
If any authority is necessary to show that the decision in this case is wrong it will be found in one of the decisions of this court, which is absolutely conclusive — the case of People exrel. Pratt Institute v. Assessors of Brooklyn (141 N.Y. 476). The relator applied for a mandamus requiring the assessors and city authorities to cancel taxes imposed for other than state purposes on its property. The institute was a private, educational institution, organized for purposes described in the charter. It was provided in the act that "any property in the city of Brooklyn actually occupied and used for the purposes aforesaid, or the revenues of which are exclusively devoted to the purpose aforesaid, shall not be subject to local taxation;
but this exemption shall not apply to any property in excess of the value of three million of dollars." The Supreme Court held that the exemption applied only to city taxes and refused the mandamus. This court reversed the order, holding that the property was exempt from county taxes as well as city taxes. The bearing of that case on the one at bar is direct and obvious, since it decides that even if the exemption in this case was not expressed in general words, as it is, but was limited to localtaxes, as it is not, still the relator would be entitled to exemption from county taxes, and that covers the whole question.
The brief extract from the opinion meets the defendant's contention in this case completely. After stating that it would be unreasonable to hold that local taxation meant only city taxation, the learned judge proceeded: "That would not be a reasonable, nor a logical view of the legislative act. *Page 424 
The respondent argues that the act fixes the locality of the exemption, when it speaks of `any property in the city of Brooklyn' as not being subject to local taxation, and that the city only is deprived of the power to tax. The argument is forced. The legislature had in view a proposal to establish this beneficent institution in the city of Brooklyn, with all the benefits which would result to the community in that section of the state, and intended that its property, if acquired and used in that city for the corporate purposes, should not be taxed except for state purposes. * * * The institution was given exemption from all taxation at the hands of local authorities, for the purposes of either the city or the county." If the argument in that case was forced, what is to be said of the argument in this case? I will only add that three of the members of this court, as at present constituted, concurred in that decision, Judge GRAY writing the opinion.
The other question involved in the defendants' contention is that the statute upon which the relator relies is not now in force and was not at the time of the commencement of this proceeding. It is said that it has been repealed. No one claims that there has been any express repeal, and all that is claimed is that the General Tax Law, which went into effect in 1896, worked a repeal by implication. That kind of a repeal is not favored. A general law never repeals a local law unless the local law is referred to in some way or the language of the general law is so plain that the two statutes cannot operate together. If both laws can stand, and each can fulfill the purpose of its enactment without conflicting with the other, then it is elementary law that there has been no repeal. This is such a plain proposition and so familiar to the bench and the bar that I will not stop to cite authorities on the question. There is not a word in the general law that conflicts in the least with the special law.
But if there ever was any semblance of argument in the contention that the statute was repealed by the General Tax Law, it is completely swept away by another consideration. *Page 425 
It appears that a year after the General Tax Law was passed, the charter of the present city was revised and re-enacted, with various other laws relating to the city. We find in that charter a complete recognition of the existence of the act of 1861; since it provides for just the same exemption to firemen who had served five years, and the relator has served six. The new charter practically abolished the volunteer fire department, but preserved its organization and its property, and in providing for a new paid department the legislature was careful to preserve the five hundred dollar exemption to all the discharged volunteers who had served five years or over, and it also provided for a graded exemption to those who were in the actual service at the time but had not served five years. It would seem to be reasonably plain that under these circumstances the law upon which the relator rests his claim has not been touched or affected in any way, but in legal effect was re-enacted a year after the General Tax Law was passed.
My conclusion is that this statute ought to be construed according to its plain words and that it is still in force; and if I am right in this proposition, the order of the Appellate Division and that of the Special Term should be reversed, with costs in all the courts to the relator, and the case should be remitted to the Special Term for another hearing.
HAIGHT, VANN and WERNER, JJ., concur with BARTLETT, J.; CULLEN, Ch. J., concurs with O'BRIEN, J.; GRAY, J., absent.
Order affirmed.